10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 3:19-cv-00552-MMD-CLB Document 42 Filed 04/27/20 Page 1 of 4

ematenr 10 cranes

FILED RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA APR 2 7 2020

 

 

 

 

 

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

JEREMY LEE STUTTS, ) BY. DEPUTY

)

Plaintiff, ) CASE NO. 3:19-cv-00552-MMD-CLB

)
VS. ) AMENDED ORDER SCHEDULING

) SETTLEMENT CONFERENCE
COUNTY OF LYON, et al., ) .

)

Defendant. )
)

 

The settlement conference is hereby rescheduled to commence on TUESDAY,

JUNE 16, 2020 at 9:00 A.M., Fifth Floor Chambers, Bruce R. Thompson U.S. Courthouse and
Federal Building, 400 South Virginia Street, Reno, Nevada, before U.S. Magistrate Judge Robert
A. McQuaid, Jr.

Unless excused by order of the court, clients or client representatives with complete
authority to negotiate and consummate a settlement shall be in attendance at the settlement
conference. This requires the presence of the client or if a corporate, governmental, or other
organizational entity, an authorized representative of the client.

For a defendant, such representative must have final settlement authority to commit the
organization to pay, in the representative’s own discretion, a settlement amount up to the
plaintiff's prayer, or up to the plaintiff's last demand, whichever is lower. For a plaintiff, such
representative must have final authority, in the representative’s own discretion, to authorize
dismissal of the case with prejudice, or to accept a settlement amount down to the defendant’s
last offer. If board approval is required to authorize settlement, the attendance of at least one

sitting member of the board (preferably the chairperson) is absolutely required.
ORDER SCHEDULING SETTLEMENT CONFERENCE - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 3:19-cv-00552-MMD-CLB Document 42 Filed 04/27/20 Page 2 of 4

Any insurance company that is a party or may be contractually required to defend or to
pay damages, if any, assessed within its policy limits in this case must have a fully authorized
settlement representative present. Such representative must have final settlement authority to
commit the company to pay, in the representative’s own discretion, an amount within the
policy limits, or up to the plaintiff's last demand, whichever is lower.

The purpose of the requirement of personal attendance is to have a representative
present who has both the authority to exercise his or her own discretion, and the realistic
freedom to exercise such discretion without the negative consequences, in order to settle the
case during the settlement conference without consulting someone else who is not present.
In the event counsel for any party is aware of any circumstance which might cast doubt on a
client’s compliance with this paragraph, he/she shall immediately discuss the circumstance with
opposing counsel to resolve it well before the settlement conference, and, if such discussion does
not resolve it, request a telephone conference with the court and counsel.

Counsel appearing for the settlement conference without their client representatives or
insurance company representatives, unless authorized as described above, may cause the
settlement conference to be canceled or rescheduled. If this occurs, the non-complying party,
attorney or insurer may be assessed the costs and expenses, including attorney fees, incurred by
other parties and the court as a result of such cancellation, as well as any additional sanctions
deemed appropriate by the court. Counsel are responsible for timely advising any involved non-
party insurance company of the requirements of this order.

L PREPARATION FOR SETTLEMENT CONFERENCE

Obviously, the conference is intended to facilitate settlement of this case. It will be
conducted in such a manner as not to prejudice any party in the event settlement is not reached.

ORDER SCHEDULING SETTLEMENT CONFERENCE - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-00552-MMD-CLB Document 42 Filed 04/27/20 Page 3 of 4

To that end, all matters communicated to the undersigned in confidence will be kept confidential,
and will not be disclosed to any other party, or to the trial judge. The undersigned, of course,
will not serve as the trial judge in this case.

At the settlement conference the parties, by counsel, may be requested to present a brief
(5-10 minute) non-confrontational presentation outlining the factual and legal highlights of their
case. [Ifthe parties believe the initial joint session will be counterproductive, please state so in
your respective settlement briefs along with your rationale for same.] Thereafter, separate,
confidential caucuses will be held with each party and/or the party’s representative(s).

I. PREPARATION FOR SETTLEMENT CONFERENCE

In preparation for the settlement conference, the attorneys for each party shall submit a
confidential settlement conference statement for the court's in camera review. The settlement
conference statement shall contain the following:

1. A brief statement of the nature of the action.

2. Aconcise summary of the evidence that supports your theory of the case, including
information which documents your damages claims. You may attach to your statement
those documents or exhibits which are especially relevant to key factual or legal issues,
including selected pages from deposition transcripts or responses to other discovery
requests.

3. An analysis of the key issues involved in the litigation.

4. A discussion of the strongest points in your case, both legal and factual, and a frank
discussion of the weakest points as well. The court expects you to present a candid
evaluation of the merits of your case.

5. A further discussion of the strongest and weakest points in your opponents’ case, but only
inf they are more than simply the converse of the weakest and strongest points in your
case.

6. An estimate of the cost (including attorney fees and costs) of taking this case through

trial.
ORDER SCHEDULING SETTLEMENT CONFERENCE - 3

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-00552-MMD-CLB Document 42 Filed 04/27/20 Page 4 of 4

7. Ahistory of settlement discussions, if any, which details the demands and offers which
have been made, and the reasons they have been rejected.

8. The settlement proposal that you believe would be fair.

9. The settlement proposal that you would honestly be willing to make in order to conclude
this matter and stop the expense of litigation.

The settlement conference statements shall be received in the Clerk’s Office, 400 S.
Virginia Street, Room 301, not later than TUESDAY, JUNE 9, 2020, by 4:00 P.M. DO NOT
SERVE A COPY ON OPPOSING COUNSEL.

The settlement conference statement should be delivered to the Clerk’s Office in an
envelope clearly marked “Confidential Contains Settlement Brief.”

The purpose of the settlement conference statement is to assist the court in preparing for
and conducting the settlement conference. In order to facilitate a meaningful conference, your
utmost candor in responding to all of the above listed questions is required. The settlement
conference statements will not be seen by the trial judge. The confidentiality of each statement
will be strictly maintained in my chambers. Following the conference, the settlement conference
statements will be destroyed.

Dated this 27th day of April, 2020.

 

ORDER SCHEDULING SETTLEMENT CONFERENCE - 4

 

 
